289 Wis. 2d 285 (2006)
2006 WI 25
710 N.W.2d 904
STATE of Wisconsin, Plaintiff-Respondent,
v.
Sean M. DALEY, Defendant-Appellant.
No. 2005AP48-CR.
Supreme Court of Wisconsin.
Decided March 16, 2006.
The Court entered the following order on this date:
Defendant-appellant-petitioner, Sean M. Daley, has filed a petition for review. The State has filed a response that the court of appeals' decision in this case conflicts with binding precedent, State v. Barney, 213 Wis. 2d 344, 570 N.W.2d 731 (Ct. App. 1997). Having considered the petition for review and the State's response,
IT IS ORDERED the petition for review is granted, the court of appeals' decision is vacated and this matter is remanded to the court of appeals for further proceedings in light of Barney.
IT IS FURTHER ORDERED that the proceedings in this court are held in abeyance pending remand, and while the appellate court conducts proceedings on remand, this court retains jurisdiction over the petition for review and the parties are instructed to inform this court of the outcome on remand.
*286